UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANNE W. NORLOFF,
Plaintiff-Appellant,

v.

COMMONWEALTH OF VIRGINIA,
Defendant-Appellee,

CLARENCE H. CARTER, in his official
and individual capacities,
                                                               No. 98-1478
Department of Social Services;
VINCENT J. JORDAN, in his official
and individual capacities,
Department of Social Services;
HAROLD G. HOBSON, in his official
and individual capacities,
Department of Social Services,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CA-97-980-A)

Argued: December 2, 1998

Decided: February 22, 1999

Before MICHAEL and TRAXLER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Michael L. Waldman, FRIED, FRANK, HARRIS,
SHRIVER & JACOBSON, Washington, D.C., for Appellant. Bradley
Brent Cavedo, SHUFORD, RUBIN & GIBNEY, P.A., Richmond,
Virginia, for Appellee. ON BRIEF: Jay D. Majors, David B. Wise-
man, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON, Wash-
ington, D.C., for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Anne Norloff appeals the district court's grant of summary judg-
ment in favor of the defendants on her Title VII and Equal Protection
claims. We affirm.

Norloff worked as special counsel for the Division of Child Sup-
port Enforcement (DCSE) of the Virginia Department of Social Ser-
vices (DSS). She prosecuted child support cases out of the DCSE's
Fairfax, Virginia, office. Wayne Edwards was a court specialist, or
paralegal, in the same office. Norloff is white, and Edwards is African
American.

On October 31, 1995, while working on a case together, Norloff
and Edwards had a disagreement that culminated in what Norloff
characterizes as a "verbal assault" by Edwards. Fallout from the inci-
dent was significant. Norloff filed a formal report concluding that
Edwards' "rigidity and assaultive behavior make it impossible for me
to represent DCSE's interests effectively." One week later, Edwards
was taken off cases that Norloff was handling. Edwards objected to
the reassignment. On November 8, 1995, he filed a grievance with the
DSS alleging race discrimination. In fleshing out the details of his

                    2
grievance, Edwards told investigators that Norloff had made "inap-
propriate comments of a sexual nature" to him. The DCSE treated
these allegations as a sexual harassment complaint, and in December
1995 the DCSE began investigating this complaint.

Norloff contends that Harold Hobson, a DSS Employee Relations
Manager, conducted an unnecessarily probing and protracted inquiry
into Edwards' harassment claim against her. She alleges that Hobson
investigated not only her office conduct, which might have been rele-
vant to Edwards' harassment charge, but also her private life. She also
complains that although investigators concluded after seven months
of investigation that Edwards' allegations could not be proved or dis-
proved, they nonetheless recommended she be given a formal warn-
ing regarding her future conduct around the office.

One more detail is important. While his harassment claim against
Norloff was being investigated, Edwards was reassigned to Arlington
cases. When Norloff learned of this, she told her supervisor that she
could not work with Edwards. In response, the supervisor assigned
Norloff to work on Fairfax County cases. Subsequently, Norloff suf-
fered severe depression, developed a debilitating kidney infection,
and left the DCSE.

Norloff makes several claims under Title VII. She alleges that her
transfer from Arlington cases to Fairfax cases amounts to disparate
treatment because of her race and gender. In the alternative, she
claims that the transfer was a constructive discharge. She alleges that
the Commonwealth created a sexually hostile work environment by
conducting a baseless, improper, and biased investigation into her
personal life. Finally, she alleges an Equal Protection violation.

The district court rejected each of these claims. It concluded that
Norloff's transfer from Arlington to Fairfax cases was not an adverse
employment action under Title VII because Norloff retained "the
same kind of job, the same rank, the same pay, the same responsibili-
ties, and the same offices." It concluded that the investigation did not
constitute the frequent, severe, physically threatening or psychologi-
cally humiliating activity necessary to sustain a hostile work environ-
ment claim. It concluded that Norloff's working conditions were not

                    3
so intolerable as to permit a finding of constructive discharge. Finally,
it dismissed the Equal Protection claim.

After considering the joint appendix, the briefs of the parties, and
the arguments of counsel, we affirm substantially on the reasoning of
the district court. See Norloff v. Virginia, No. CA-97-980-A (E.D. Va.
Feb. 10, 1998).

AFFIRMED

                     4